DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/18/2021.
Allowable Subject Matter
Claims 1-8 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a diode device that includes a PN junction surface having a curved surface at an interface between an upper diffusion region and a lower diffusion region, wherein the curved surface has a portion of the PN junction surface intersecting with an axis passing through a center of the upper diffusion region, and a local maximum of an impurity concentration on the axis in the upper diffusion region in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a diode device that includes a PN junction surface having a curved surface at an interface between an upper diffusion region and a lower diffusion region, wherein the curved surface has a surrounding portion that surrounds a portion intersecting with an axis passing through a center of the upper diffusion region, and a local maximum of an impurity concentration above the surrounding portion of the PN junction surface in the upper diffusion region in combinations with other claim limitations as required by claim 2.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor device comprising a diode device that includes a PN junction surface having a curved surface at an interface between an upper diffusion region and a lower diffusion region, and a local maximum of an impurity concentration in the upper diffusion region and another local maximum of the impurity concentration in the lower diffusion region in combinations with other claim limitations as required by claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891